Case 3:17-cv-04827-BRM-LHG Document 114 Filed 12/28/20 Page 1 of 1 PageID: 3640

                            UNITED STATES DISTRICT COURT
                             for the District of New Jersey [LIVE]
                                          Trenton, NJ


   ROY HOROWITZ, et al.
                                   Plaintiff,
   v.                                               Case No.: 3:17−cv−04827−BRM−LHG
                                                    Judge Brian R. Martinotti
   AT&T, INC., et al.
                                   Defendant.
                                    ORDER OF DISMISSAL


       This matter having been reported settled and the Court having administratively
   terminated the action for sixty (60) days so that the parties could submit the papers
   necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
   sixty−day time period having passed without the Court having received the necessary
   papers;
        IT IS on this 28th day of December, 2020,
      ORDERED that the Clerk of the Court shall reopen the case and make a new and
   separate docket entry reading "CIVIL CASE REOPENED"; and it is further
     ORDERED that this matter be, and the same hereby is, DISMISSED WITH
   PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                        /s/ Brian R. Martinotti
                        ____________________________________________________
                        BRIAN R. MARTINOTTI United States District Judge
